Citation Nr: 1036746	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and 
from January 2003 to May 2004.  The Veteran also had service in 
the Iowa National Guard, including a period of active duty for 
training (ACDUTRA) from July 27, 2002, to August 11, 2002.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared before the undersigned Veterans Law Judge in 
February 2008 and delivered sworn testimony via video conference 
hearing in Des Moines, Iowa.  A transcript of that hearing is in 
the claims file.  

When this case was previously before the Board in May 2009, it 
was remanded to the RO for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

The competent clinical evidence of record does not show that the 
Veteran's post-service low back disability is related to ACDUTRA 
or active duty.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a November 2004 
letter sent to the appellant that fully addressed all necessary 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.

Correspondence dated in January 2008 provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This was followed by readjudication in a June 2010 
supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA has obtained all available service treatment records.  In 
August 2009 correspondence, the National Personnel Records Center 
(NPRC) stated that the Veteran's service treatment records from 
1980 to 1983 did not exist, NPRC did not have them, or that 
further efforts to locate them at the NPRC would be futile.  The 
Veteran stated in July 2009 that he did not have service 
treatment records for the period from 1980 to 1983, but that he 
did not have a back disability during that time.  The Board is 
aware that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO has obtained VA treatment records.  The Veteran has 
submitted private medical records, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

VA conducted a VA examination in July 2005, and obtained medical 
opinions in February 2007.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination and/or opinion are adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinions obtained in this case are more than adequate, as 
they were predicated on current examination findings and/or a 
reading of the Veteran's claims file and medical records.  They 
consider all of the pertinent evidence of record, to include the 
statements of the Veteran, and provide rationales for the 
opinions offered.  Accordingly, the Board finds that VA has met 
its duty to assist with respect to obtaining a VA examination 
and/or opinion for the issue on appeal.  38 C.F.R. § 3.159(c) 
(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In July 
2010 correspondence, the Veteran indicated that he had no other 
information or evidence to submit and asked that his case be 
returned to the Board for further appellate consideration as soon 
as possible.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active service" includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a),(c), and (d) 
(2009).  Inactive duty training may be the basis of service 
connection for injuries only, or acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident.  38 U.S.C. 
§101(24)(C) (2002).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that he injured his back in late July 2002 
during ACDUTRA.  He contends that his back still hurt when he was 
activated in January 2003 to deploy to Iraq.  He reports that 
while in Iraq, he reinjured his back numerous times, lifting and 
carrying tires, and jumping in and out of trucks.  He asserts 
that for 9 of the 12 months he was in Iraq, he was a truck driver 
in a confined cab wearing 60 pounds of gear for 12 hours a day, 7 
days a week.  He denies any pre-existing back injury.  He asserts 
that he did not hurt his back during his initial period of 
service from 1980 to 1983, for which there are no service 
treatment records.  During the hearing, he said that he had not 
received any statement from a medical professional stating that 
his post-service back disability was related to service.  

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disability.  In so finding, 
the Board observes that the Veteran clearly had injuries of the 
low back in 2002 and from 2003 to 2004, while on ACDUTRA and 
active duty.  However, the competent clinical evidence of record 
clearly shows that the Veteran's post-service low back 
disabilities are unrelated to his service and any injuries and 
complaints therein.  

The Veteran's service treatment records include an Informal Line 
of Duty Investigation showing that on July 31, 2002, the Veteran 
incurred a lower back strain while in the line of duty.  An 
August 14, 2002, medical report shows that the Veteran was 
following up from a back injury that occurred approximately 2 
weeks earlier during National Guard training.  He was seen by a 
physician there and diagnosed with lower back strain.  The 
assessment was bilateral lumbar back strain.  

The Veteran's service treatment records for the active duty 
period from January 2003 to May 2004 show complaints of back pain 
and diagnoses of low back strain and low back pain from January 
to April 2004.  The Veteran was put on physical profile for 
restricted duty, and treated with pain medication, muscle 
relaxants and anti-inflammatories.  

The report of a July 2005 VA general medical examination provides 
that the examiner reviewed the Veteran's service treatment 
records, claims file and electronic records.  The report sets 
forth a very detailed review of the Veteran's service treatment 
records.  The report also provides that the results of the 
current physical and x-ray examination of the back and spine were 
all negative.  

The relevant diagnosis was past history of recurrent 
mechanical/myofascial low back pain with negative clinical 
examination and negative X-rays, that was at least as likely as 
not caused by, or a result of, "back strain" during military 
service, without apparent functional limitation at this time.  
The examiner stated that it was temporarily aggravated by 
military service but did not appear to have been permanently 
aggravated by military service.  

Private treatment reports show that the Veteran sought 
chiropractic treatment from 2004 to 2006, including while on 
short leave from Iraq.

A December 2004 United States Postal Service (USPS) medical 
examination report provides that the examination was well within 
normal limits, and all findings for the back and spine were 
normal or negative.  Clinical evaluation of the back was 
specifically described as normal.  The examiner recommended a 
work capacity evaluation for the Veteran, in light of the 
Veteran's well documented past medical history of chronic back 
pain and recurrent back injuries.  

A private January 2005 examination report provides that the 
Veteran was currently employed at a mill and was seeking 
employment with the USPS.  It was reported that the Veteran had 
had two physical examinations in regard to that position and one 
of the examining physicians gave him a work restriction of 
"medium work capacity advised" with limits on lifting.  The 
Veteran sought a second opinion, as the restriction disqualified 
the Veteran from the job. The Veteran said that at his current 
job he had to "stand, walk, push, bend, pull and lift up to 80 
pounds."  The Veteran reported that he had never had any 
restrictions at this position, which he had had for a number of 
years, including before and after Iraq.  In Iraq, he had 
intermittent problems with lower back strain.  Since returning 
from Iraq, the Veteran had not seen a chiropractor or ever used 
OTC medications for back pain because he had been completely 
asymptomatic.  Current musculoskeletal and neurological 
examination of the Veteran's back was normal.  The assessment was 
that the Veteran was healthy with no obvious need for a work 
restriction because of his back. 

In a corresponding letter, the examining private physician again 
reviewed the Veteran's medical history and examination findings.  
He recommended that the Veteran's work restriction be released, 
especially in light of the fact that the Veteran was currently 
performing functions that were more rigorous, without symptoms, 
at his current job.  

A February 2005 USPS Medical Assessment Determination indicated 
Moderate Risk/Restriction.  The Veteran would have to limit 
lifting to 50 pounds, and handle items of 36-50 pounds no more 
than 250 times per shift.  

A private treatment report dated in October 2005 provides that 
the Veteran presented with low back pain since the previous day 
after he was outside doing some landscaping and lifting some 
bricks.  

A November 2006 private emergency room report provides that the 
Veteran sought treatment after experiencing severe low back pain 
while putting on hunting boots.  He reported that he had had a 
prior episode in October 2005 that had resolved.  The assessment 
was sciatica.

Private medical records reflect that in December 2006 the Veteran 
underwent an L5-S1 laminectomy and diskectomy on the left for an 
L5-S1 herniated disc on the left.  In January 2007, the Veteran 
underwent another L5-S1 diskectomy on the left for an L5-S1 
recurrent disc herniation on the left.

The report of a February 2007 VA medical opinion includes a very 
detailed review of the Veteran's service treatment records and 
post-service VA and private medical records.  This demonstrates 
that the examiner reviewed the Veteran's claims file, service 
treatment records and post-service medical records.  

The examiner expressed the opinion that, from the evidence 
provided, it was at least as likely as not that the Veteran 
suffered a back strain while on ACDUTRA with the National Guard 
in 2002, and several exacerbations of the strain while serving in 
Iraq.  The Veteran was symptom and pain free, as evidenced by the 
December 10, 2004 USPS examination after the Veteran was released 
from active duty.  In addition, the examiner stated that it was 
evident in the October 2005 treatment note that the Veteran 
injured his back while doing landscaping.  The Veteran's recorded 
statements suggested that he was symptom and pain free prior to 
that incident.  The examiner finally noted that a November 2005 
emergency room report related that the Veteran had a prior 
episode of low back pain in October 2005 that resolved.  

The examiner stated that he therefore concurred with the findings 
of the July 2005 VA examination.  The examiner stated that, as 
evidenced by the above information, the Veteran's condition was 
temporarily aggravated by military service but did not appear to 
have been permanently aggravated by military service.  

In an addendum later that month, the same VA examiner clarified 
his earlier report.  He stated the medical opinion that the 
Veteran's injury in 2002 was acute in nature and completely 
resolved, as evidenced by the January 2005 examination at Mercy 
Clinic.  The examiner also stated that the Veteran's current low 
back disability was not related to the 2002 injury, as evidenced 
by the January 2005 Mercy Clinic examination report, in which the 
practitioner stated that he did not find any abnormalities in the 
Veteran's back.  The examiner also stated that the Veteran's 2002 
injury was acute in nature and healed, as evidenced by the 
January 2005 examination at Mercy Clinic.  

The Board finds that the three VA medical opinions weigh strongly 
against the Veteran's claim.  They are based on current 
examination results and/or very detailed reviews of the Veteran's 
relevant service treatment records and post-service medical 
records.  Both examiners recited the Veteran's medical history in 
great detail, and both supported their opinions with reference to 
findings in the Veteran's post-service medical records.  This 
fact is particularly important, in the Board's judgment, as the 
references make for a more convincing rationale.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  

The Board finds it significant that there is no medical evidence 
to the contrary of the VA opinions.  In fact, the post-service 
evidence is negative for any evidence linking any of the 
Veteran's post-service low back complaints, symptoms, findings or 
diagnoses to his ACDUTRA or active duty, or any injury therein.  

The Board has reviewed medical articles submitted by the Veteran 
that address sacroiliac dysfunction, degenerative disc disease 
and spinal disc herniation.  However, these documents are too 
general in nature to provide, alone, the necessary evidence to 
show that the Veteran's post-service low back findings and 
diagnoses are related to his ACDUTRA or active duty.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for the 
facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The articles submitted by the Veteran do not provide 
statements for the facts of his specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between the Veteran's 
post-service low back findings and diagnoses and his ACDUTRA or 
active duty.  

The Board is aware of the Veteran's contentions.  However, they 
do not constitute medical evidence in support of his claim.  The 
Veteran is not competent to diagnose the etiology of his 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As a result, his assertions cannot constitute 
competent medical evidence that his post-service low back 
complaints, symptoms, findings or diagnoses are related to his 
ACDUTRA or active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, supra.  Further, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to observe 
continuity of low back symptoms since his July 2002 ACDUTRA and 
2003-2004 active duty, the credibility of his opinion is 
outweighed by the lack of probative medical evidence in support 
of his claim, and conflicting statement provided on private 
examination in January 2005 that he had been asymptomatic for 
back pain since service.  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Board finds that post-service medical records 
(containing evidence that the Veteran's post-service low back 
disability is not related to his ACDUTRA or active duty) outweigh 
the Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a low back disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a low back disability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


